Hall, J.
1. A dog is not property except in a qualified sense, either at common law or under the statutes of this State. The owner .may maintain an action of trespass vi et armis for the wanton and malicious killing of his dog, but he cannot maintain case for its unintentional, though negligent, destruction; and where a dog was killed by a railroad train, the presumption’did not arise against the company, as in cases of injury to persons or property. Code, §§4402, 5181, 5206, 3042,3023; 10 Rich. L. R , 52.
2. The facts in this case showed that no exercise of care on-the *136part of the employees of the railroad would have averted the death of the dog, and a non-suit was proper.
S. H. Jemison, in propia persona, for plaintiff in error.
Lyon & Gresham, for defendant.
Judgment affirmed.